UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedNovember 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-102945 JETBLACK CORP. (Exact name of small business issuer as specified in its charter) Nevada 98-0379431 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) Suite #219 10654 - 82 Avenue, Edmonton, Alberta T6E 2A7 (Address of principal executive offices) 780.710.9840 (Issuer's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date67,113,000 common shares issued and outstanding as of January 17, 2012 Check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yeso Nox JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS November 30, $ August 31, $ (Unaudited) ASSETS CURRENT ASSETS Cash – Total Current Assets – Total Assets – LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities Shareholder advance Total Current Liabilities Total Liabilities SHAREHOLDERS’ EQUITY (DEFICIT) Common stock, $.001 par value, 1,350,000,000shares authorized, 66,963,000 shares issued and outstanding at November 30, 2011 and August 31, 2011 Additional paid in capital Subscription Receivable ) ) Deficit accumulated during the development stage ) ) Total Shareholders’ Equity (Deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY (DEFICIT) – See accompanying notes to consolidated financial statements. 2 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended November 30, 2011 and 2010 and the Period from April 17, 2002 (Inception) through November 30, 2011 (Unaudited) Three Months Ended November 30, 2011 Three Months Ended November 30, 2010 April 17, 2002 (Inception) to November 30, 2011 $ $ $ REVENUE – – COST OF GOODS SOLD – – ) GROSS PROFIT – – EXPENSES Inventory write-down – – General and administrative Total Expenses Net Operating Loss ) ) ) NET LOSS ) ) ) NET LOSS PER SHARE: BASIC AND DILUTED ) ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 66,963,000 152,612,700 See accompanying notes to the consolidated financial statements. 3 JETBLACK CORP. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended November 30, 2011 and 2010 and the Period from April 17, 2002 (Inception) through November 30, 2011 (Unaudited) Three Months Ended November 30, Three Months Ended November 30, April 17, 2002 (Inception) to November 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to cash used by operating activities: Common stock issued for services – – Impairment – – Change in current assets and liabilities Inventory – – ) Accounts payable and accrued expenses ) CASH FLOWS USED IN OPERATING ACTIVITIES ) – ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from shareholders – – Proceeds from issuance of common stock – CASH FLOWS PROVIDED BY FINANCING ACTIVITIES – NET CHANGE IN CASH – Cash, beginning of period – – – Cash, end of period $ $
